Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase "at first end" (line 7) should be replaced by -- at a first end --.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  the phrase "the second strap section threaded being threaded" (line 8) should be replaced by -- the second strap section being threaded --.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  the phrase "at first end" (line 8) should be replaced by -- at a first end --.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the phrase "the second strap section threaded being threaded" (line 8) should be replaced by -- the second strap section being threaded --.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  the phrase "the second strap section threaded being threaded" (line 16) should be replaced by -- the second strap section being threaded --.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

s 3, 9 and 23 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The rejected claims 3, 9 and 23 require "a human being" in lines 15, 15 and 23, respectively.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Staples, US 2,066,914.
Regarding Claim 1, Staples discloses a shoulder strap system [for adjusting the length of a shoulder strap using a single hand] , the shoulder strap system comprising: a tri-glide slide A having a pair of side members spaced apart from one another, first and second end bars 2, 3 each attached to and extending between the side members at opposite ends thereof, and a center bar 1 attached to and extending between the side members at a position between the end bars; and a pull 6 attached at first end to the center bar (figure 2) and terminating at an opposite, free second end (see figures 1, 2 and 4).

Regarding Claim 2, Staples discloses the shoulder strap system of claim 1, wherein the first end of the pull (6) wraps around the center bar (1).
Regarding Claim 5, Staples discloses the shoulder strap system of claim 1, wherein the pair of side members are disposed substantially parallel to one another (see figure 1).
Regarding Claim 6, Staples discloses the shoulder strap system of claim 1, further comprising: a pull handle (an end section of the pull at its second end) attached to the second end of the pull (see figures 1, 2 and 4). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 7, 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lance et al., US 2019/0025013
Regarding Claim 7, Lance et al. disclose a shoulder strap system [for adjusting the length of a shoulder strap using a single hand], the shoulder strap system comprising: a tri-glide slide 100 having a pair of side members 108 spaced apart from one another, first and second end bars 120, 124 each attached to and extending between the side members at opposite ends thereof, a center bar 128 attached to and extending between the side members at a position between the end bars, a pull bar 204 spaced from the center bar (128) in a outwardly direction thereof (figure 7).
Lance et al. do not explicitly disclose a pull attached at first end thereof to the pull bar (204) and terminating at an opposite, free second end. 
The examiner takes Official Notice that it is known to attach a pull having a handle at one end to a buckle system for better handling purposes. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the slide (100) of Lance et al. to include a pull on the pull bar (204) so that the pull is attached at a first end therefore to the bar and terminate at an opposite second end in order to improve the handling of the slide. 
Regarding Claim 8, Lance et al. teach the shoulder strap system of claim 7. Lance et al. further teach wherein the first end of the pull wraps around (obvious modification) the pull bar (204).

Regarding Claim 12, Lance et al. teach the shoulder strap system of claim 7. Lance et al. further teach a pull handle attached to the second end of the pull.
Allowable Subject Matter
Claims 3, 4, 7 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 13 - 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/R.D./           Examiner, Art Unit 3677                                                                                                                                                                                             

/Robert Sandy/           Primary Examiner, Art Unit 3677